Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com BioTime Announces Stem Cell Co-marketing Agreement with Millipore Millipore to distribute BioTime’s Novel ACTCellerate™ Human Progenitor Cells ALAMEDA, CA, July 9, 2009 – BioTime, Inc. (OTCBB: BTIM) today announced that Millipore Corporation and BioTime’s subsidiary Embryome Sciences, Inc., have entered into a co-marketing agreement whereby Millipore will become a worldwide distributor of ACTCellerate™ human progenitor cell lines. Derived from human embryonic stem cells but not fully differentiated into specific cell types, each ACTCellerate™ line provides a convenient, highly purified source of progenitor cells that may have applications in drug discovery, research, and the development of therapeutic products. “The Millipore team is committed to supplying high quality products to transport the emerging field of regenerative medicine to an increasing level of sophistication,” states Donald O’Neil, director of marketing for stem cells and cell biology at Millipore. “We believe that Embryome Sciences’ novel, highly-purified, and scalable progenitor lines have potential to be a significant breakthrough for the industry, and we’re excited to feature them in our rapidly growing family of novel stem cell lines, media, antibodies, cultureware, and characterization kits.” “Many researchers prefer to work with well-characterized progenitor cells rather than starting from scratch with embryonic stem cells,” said Michael D. West, Ph.D., CEO of BioTime and Embryome Sciences. “The ACTCellerate™ product line gives scientists a jump-start on their research by providing a reliable, highly purified source of characterized human progenitor cells from a variety of lineages. We look forward to working with Millipore’s outstanding marketing team to make these cell lines widely available to scientists worldwide, allowing them to more quickly perform the research and development work that may lead to life-saving therapies.” Background The ACTCellerate™ lines were developed using a novel approach to stem cell differentiation. Unlike traditional methods that result in low percentages of progenitor cells, the ACTCellerate™ lines are generated using a two-step multiplex process that rapidly isolates and purifies progenitor cells from many different lineages. Each progenitor line is selected for scalability and robustness, and then characterized by phenotype and gene marker expression. Millipore’s initial offering of Embryome Sciences’ products will include six novel progenitor cell lines and optimized ESpanTM growth media for the in vitro propagation of BioTime, Inc. Page 2 of 3 each progenitor cell line. Additional cell lines will be introduced frequently, as Embryome Sciences has already isolated over 140 distinct progenitor cell types.
